Citation Nr: 9907274	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

It is not shown by clear and convincing medical evidence that 
the appellant lacks mental capacity to contract or manage his 
own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The appellant is mentally competent for VA benefit purposes.  
38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the file reflects that the appellant has been rated 
totally disabled (100 percent) since June 1997 for 
nonservice-connected pension purposes on account of 
schizoaffective disorder, rated 100 percent under Diagnostic 
Code 9211, and congestive heart failure, also rated 100 
percent under Diagnostic Code 7005.  He also has been 
receiving special monthly pension based on need for regular 
aid and attendance since June 1997.  In August 1997, the RO 
notified the appellant that it proposed to rate him 
incompetent for VA purposes based on a physician's statement 
dated July 14, 1997.  This physician, George Tipton, M.D., 
the Chief of Mental Health Services at the VA Medical Center 
(VAMC) in Biloxi, Mississippi, stated that the appellant was 
in need of 24-hour supervision since moving into a veteran's 
group home in July 1997.  Dr. Tipton's handwritten statement, 
prepared on a "Statement in Support of Claim," VA Form 21-
4138, does not indicate whether the appellant was examined in 
connection with the statement.  However, the appellant has 
repeatedly asserted that he has never been examined by Dr. 
Tipton, and indeed, based on his claim that he has seen a 
picture of Dr. Tipton hanging up on a wall at the Biloxi-
VAMC, he has never even met Dr. Tipton.  In addition to 
Dr. Tipton's statement, the RO considered VA discharge 
summary reports reflecting multiple periods of 
hospitalization in 1996 and 1997 for congestive heart failure 
and related problems.

Final action on the proposed incompetency rating was 
implemented by a rating decision issued in October 1997.  The 
appellant filed a notice of disagreement in response to this 
rating decision in October 1997 and he has since perfected an 
appeal to the Board.  Additional evidence was submitted by 
the appellant in February and March 1998 in lieu of his 
inability to appear before the Board at a Travel Board 
hearing scheduled on March 12, 1998.  This evidence will be 
more fully detailed below.

When VA proposes to make an incompetency determination the 
beneficiary must be notified of the proposed action and of 
the right to a hearing.  If a hearing is requested, it must 
be held prior to a rating decision of incompetency.  However, 
failure or refusal of the beneficiary after proper notice to 
request or cooperate in such a hearing will not preclude a 
rating decision based on the evidence of record.  38 C.F.R. 
§ 3.353(e) (1998).  The due process requirements have been 
met in this case.  As alluded to above, the appellant was 
notified of the proposed incompetency rating and his right to 
a hearing by letter dated August 8, 1997.  However, he took 
no action in response to this letter until he filed his 
notice of disagreement in October 1997 in response to the 
RO's October 1997 rating decision that implemented the 
incompetency determination.

Applicable VA regulations provide that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (1998).  There is, however, a 
presumption in favor of competency:  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).  
Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Considerations of 
medical opinions will be in accordance with the principles 
cited above in paragraph (a) of 38 C.F.R. § 3.353.  Id.  
Determinations relative to incompetency are based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  Id.

The Board has reviewed the appellate record and based 
thereon, finds that there is sufficient reasonable doubt in 
this case concerning the appellant's competency so as to 
favor application of the presumption of competency.  In the 
opinion of the Board, the statement of Dr. Tipton dated in 
July 1997 is insufficient by itself to support a 
determination of incompetency.  As alluded to above, it is 
not clear whether Dr. Tipton examined the appellant in 
connection with his statement.  However, the fact that the 
statement makes no reference to an examination conducted by 
Dr. Tipton, and because it was submitted on a VA Form 21-4138 
(versus in the form of a medical certificate or examination 
report), the Board finds the appellant's version of the facts 
to be credible.  Pursuant to the regulations, the rating 
agency can make no determination of incompetency without a 
definite expression regarding the question by responsible 
medical authorities.  In this case, with only Dr. Tipton's 
statement addressing the issue, the Board finds that the 
evidence is considerably deficient concerning a "definite 
expression" from medical authorities regarding whether the 
appellant is competent for VA purposes.  Indeed, based on the 
record, it does not appear that the appellant has ever been 
formally examined by VA to determine whether he is competent.  
In view of the foregoing, the Board finds that the medical 
evidence in this case is far from "clear" and "convincing" 
concerning the appellant's incompetency.

The balance of the evidence supports the appellant's claim.  
As he ably asserts, he has managed to handle his financial 
affairs all of his adult life notwithstanding his mental 
disorder, and it was not until very recently that his ability 
to take care of himself physically was compromised due to 
congestive heart failure and related physical problems.  It 
appears from the record that these problems, as opposed to 
his mental disorder, required multiple hospitalizations and 
domiciliary/group home care beginning in 1997.  As stated 
above, determinations relative to incompetency are based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  In this case, the medical evidence is lacking 
to support a determination of incompetency, and thus, the 
presumption in favor of competency must be applied.  Cf. 
Sanders v. Brown, 9 Vet. App. 525, 529 (1996) (a VA 
determination of incompetence must stand when only rebutted 
by lay evidence).   

Accordingly, the Board concludes that the appellant is 
competent to manage his own affairs, including the 
disbursement of funds without limitation.


ORDER

The appellant is competent to manage his affairs, including 
disbursement of funds without limitation.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


